               Case 2:16-cv-01802-SB Document 52 Filed 07/22/20 Page 1 of 2

 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8                                  AT SACRAMENTO
 9
10 ALEXIA HERRERA, individually and on             No. 2:16-CV-01802-SB
11 behalf of all others similarly situated,
12        Plaintiff,                               ORDER SETTING DEADLINES
13        v.                                       RE: AMENDED COMPLAINT,
14 ZUMIEZ, INC., and Does 1 through 10,            CLASS CERTIFICATION
15 inclusive,                                      BRIEFING
16        Defendants.
17
18        The Court held a telephonic scheduling conference in the above-captioned
19 matter on July 21, 2020. Plaintiff was represented by Cody Kennedy and
20 Defendant was represented by Nathan Austin. During the hearing, counsel and the
21 Court discussed potential deadlines for filing an amended complaint and a motion
22 for class certification, as well as potential discovery issues, This Order
23 memorializes the Court’s oral orders.
24        Accordingly, IT IS HEREBY ORDERED THAT:
25        1. Plaintiff shall file and serve an Amended Complaint no later than
26 September 4, 2020.
27        2. Plaintiff shall file a Motion for Class Certification no later than April 15,
28 2021.
   ORDER SETTING DEADLINES RE: AMENDED COMPLAINT, CLASS
   CERTIFICATION BRIEFING * 1
           Case 2:16-cv-01802-SB Document 52 Filed 07/22/20 Page 2 of 2

1        3. Defendant shall file its response no later than June 15, 2021.
2        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
3 and forward copies to counsel.
4        DATED this 21st day of July 2020.
5
6
7
                                                     Stanley A. Bastian
8                                                United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER SETTING DEADLINES RE: AMENDED COMPLAINT, CLASS
     CERTIFICATION BRIEFING * 2
